UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52848 PALMDALE EXECUTIVE HOMES, CORP. (Name of registrant in its charter) Nevada 26-1125521 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6767 W. Tropicana Ave., Suite 207, Las Vegas, NV (Address of principal executive offices) (Zip Code) Issuer's telephone number09 574 2687327 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Shares, par value $0.001 Over the Counter Bulletin Board Securities registered pursuant to Section 12(g) of the Act: None (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K is contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo The Registrant’s shares are quoted on the Over-the-Counter Bulletin Board under the symbol “PMDX”. As of the date of this Annual Report, the Registrant had minimum trading in its common stocks, therefore no market value can be determined based on the trading prices of the Registrant’s common stock for its most recently completed second quarter. State the number of shares outstanding of each of the issuer's classes of equity stock, as of the latest practicable date. 3,561,000 common shares issued and outstanding as of April 16, 2013. Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx Noo PART I Item 1. Description of Business. This annual report contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled "Risk Factors", that may cause our company's or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to "common shares" refer to the common shares in our capital stock. As used in this annual report, the terms "we", "us", "our", “Company” and "Palmdale" mean Palmdale Executive Homes, Corp., unless otherwise indicated. Our Business – General We were incorporated on January 14, 2000 under the laws of the state of Nevada. We are an exploration stage company with no revenues to date. As of the date hereof, we can be defined as a "shell" company, an entity which is generally described as having no or nominal operations and with no or nominal assets or assets consisting solely of cash and cash equivalents. Other than as set out herein, we have not been involved in any bankruptcy, receivership or similar proceedings, nor have we been a party to any material reclassification, merger, consolidation or purchase or sale of a significant amount of assets not in the ordinary course of our business. History We initially intended to purchase either so-called "troubled" property in the area of Palmdale, California or acquire deeds of trust in default held by lenders in the area. As an alternative, we contemplated constructing modular-prefabricated homes in the area. We believed that for little or no money applicable to a down payment, we could acquire the ownership of one or more homes and, in addition, acquire deeds of trust in default on properties. 2 Given the weak outlook for the real estate market, management decided it was in the best interest of the Company and its shareholders to consider, and pursue, other lines of business. Current Business In the wake of record high gold prices, management decided to lease a gold mining property located in Tuolumne County, California. On August 11, 2011, we entered into a Mining Lease and Option to Purchase Agreement (the “Providence Agreement”) with the Ellers Family Revocable Trust of March 24, 2000 (“Ellers”). The property consists of 65 acres of real property interests with 13 unpatented mining claims and 260 acres of Bureau of Land Management (“BLM”) mining claims situated on a hillside in Tuolumne County, California (collectively the “Providence Mines”). The lease has a term of three years. We must pay annual advance royalty amounts of $50,000 for the first year which was paid in 2011, $50,000 in the second year which was paid in 2012 and $60,000 in the final year. We must also pay a net smelter return royalty of 10% during the term of the lease until expiry of the Providence Agreement or the exercise of the option to purchase. The advance royalty payments are credited against any net smelter returns royalties payable during the term year in question. The option to purchase is exercisable for a 75% interest in the property with the Ellers retaining a 25% interest as tenants in common. The purchase price of the 75% interest is $2,000,000 in cash plus the ongoing payment of a net smelter return royalty of 2.5% to Ellers. If the property option is exercised all lease terms and related obligations expire upon the closing of such sale. In addition, pursuant to the Providence Agreement, we are obligated to expend $150,000 per year of the lease developing the property. The Company and Ellers amended the agreement whereby the 2012 exploration obligation is considered met with the Company’s actual expenditures of $21,194 and the 2013 exploration obligation is increased to $200,000. As of the date of this report, the Providence Agreement is in good standing. Presently we do not have adequate cash or working capital. Our operations have relied on proceeds from equity and debt issuances and advances from related parties. We have not developed the property and carried out limited exploration work. Sufficient exploration will be carried out after we receive adequate funding. In December 2012, the Company conducted its initial on-site inspection of the Providence group of mines. From December 4 to December 8, Mr. Joseph Calpito, the Company’s Vice President of Geology, the vendor of the property, a mining consultant with several years of exploration experiences with the Providence Mines and three workers conducted the Company’s initial exploration activities on site and discussed future plans. The Providence Mines has the following four mines on site: - the Consuelo Quartz Mine and Mill Site; - the Bonita Quartz Mine and Mill Site; - the Fair Play Consolidated Quartz Mine; and - the Good Enough Quartz Mine. 3 The exploration included the inspections of the following: closed mining shafts on all four mine sites; the large tailings dump on the Fair Play Mine located approximately half way to the bottom of the property; the cross-cut tunnel close to the bottom that connects all four mines; and the Consuelo stamp mill site at the bottom of the property by the creek and the adjacent open area that was used for the mining camp. Due to the narrow roads and the significant distance to be travelled, a mining consultant joined the team to provide additional guidance as well as a four wheel quad vehicle to transport people and equipment on the property. Based upon his previous exploration and surveying experiences on the property, he led Mr. Calpito to review several quartz outcrops, approximately 1/3 of the distance down the 1300 foot hillside, which had been documented as a “new discovery” approximately a year and half earlier when the property was staked for the thirteen surrounding BLM mining claims. As part of the exploration, rock chip samples were taken at the new discovery outcrops and inside the cross-cut tunnel. Several grab/soil samples were taken from the top and the slopes of the Fair Play tailings dump, as historical reports indicate that the dump is heavily mineralized with as much as half an ounce of gold per ton but was previously considered not economically viable before modern technologies. The samples were sent to ALS Minerals in Reno, Nevada. The results are currently being analyzed and interpreted by Mr. Calpito and will form our next course of actions. Employees Currently there are no full time or part-time employees of our company. However, our President, Santiago Medina, our Chief Operating Officer, Mr. Defensor and our Vice President-Geology, Mr. Calpito are consultants of our company. We may engage one or more consultants to assist with manegement of our company and to oversee operations at the Providence Mines site. If we are successful at obtaining funds required for exploration and administration and we experience rapid growth, our current officers and directors may be required to hire new personnel to improve, implement and administer our operational, management, financial and accounting systems. Purchase or Sale of Equipment We do not intend to purchase any significant equipment over the next twelve months ending December 31, 2013. Competition The gold mining industry is fragmented. We compete with other exploration companies looking for gold. We are one of the smallest exploration companies. We are an infinitely small participant in the gold mining market. While we compete with other exploration companies, there is no competition for the exploration or removal of minerals from our property. We may not have access to all of the supplies and materials we need to begin exploration, which could cause us to delay or suspend operations. Competition and unforeseen limited sources of supplies in the industry could result in occasional spot shortages of supplies, such as explosives, and certain equipment such as bulldozers and excavators that we might need to conduct exploration. We have not attempted to locate or negotiate with any suppliers of products, equipment or materials. We will attempt to locate products, equipment and materials in the near future. If we cannot find the products and equipment we need, we will have to suspend our exploration plans until we do find the products and equipment we need. 4 Government Regulations and Supervision Our future mineral exploration program will be subject to applicable rules and regulations of the jurisdiction in which we hold properties. Our future operations will likely be subject to rules that may govern: - Locating claims - Posting claims - Working claims - Reporting work performed - Geological and geochemical surveying - Airborne geophysical surveying - Hand-trenching without the use of explosives - The establishment of gridlines that do not require the felling of trees Also, prior to proceeding with any exploration work subject we must apply for required permits. In this notice we will be required to set out the location, nature, extent and duration of the proposed exploration activities. The notice is submitted to the regional office of the Mines Branch, Energy Division. We currently do not have any pending applications for government approval of our exploration program. Environmental Law We are also subject to local and state environmental laws and regulations governing the exploration and development of mining properties. We are responsible to provide a safe working environment, to not disrupt archaeological sites, and to conduct our activities to prevent unnecessary damage to the property. We anticipate no discharge of water into active stream, creek, river, lake or any other body of water regulated by environmental law or regulation. No endangered species will be disturbed. Restoration of the disturbed land will be completed according to law. All holes, pits and shafts will be sealed upon abandonment of the property. It is difficult to estimate the cost of compliance with the environmental law since the full nature and extent of our proposed activities cannot be determined until we start our operations and we know what that will involve from an environmental standpoint. RISK FACTORS Much of the information included in this annual report includes or is based upon estimates, projections or other "forward looking statements". Such forward looking statements include any projections or estimates made by us and our management in connection with our business operations. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Such estimates, projections or other "forward looking statements" involve various risks and uncertainties as outlined below. We caution the reader that important factors in some cases have affected and, in the future, could materially affect actual results and cause actual results to differ materially from the results expressed in any such estimates, projections or other "forward looking statements". 5 Our common shares are considered speculative during the development of our new business operations. Prospective investors should consider carefully the risk factors set out below. Risks Relating to Our Business Our independent auditors have expressed substantial doubt about our ability to continue as a going concern. As of December 31, 2012, our net loss since inception is $322,142. There can be no assurance that we will generate significant revenues or achieve profitable operations. At December 31, 2012 we had working capital deficit of $311,272. These circumstances raise substantial doubt about our ability to continue as a going concern, as described in the explanatory paragraph to our independent auditors' report on our financial statements for the year ended December 31, 2012, which are included in this annual report on Form 10-K.Such factors identified in the report are our accumulated deficit since inception, our failure to attain profitable operations and our dependence upon adequate financing to pay our liabilities. If we are not able to continue as a going concern, it is likely investors will lose their investments. We are in the early stages of our growth and we have not yet generated revenue, which makes it difficult to evaluate whether we will operate profitably. We are in the early stages of the growth of our company. As a result, we do not have a meaningful historical record of sales and revenues nor an established business track record. We require substantial funds to determine if mineral reserves exist on our mineral properties. Any potential development and production of our exploration properties depends upon the results of exploration programs and/or feasibility studies and the recommendations of duly qualified engineers and geologists. Such programs require substantial additional funds. Any decision to further expand our plans on these exploration properties will involve the consideration and evaluation of several significant factors including, but not limited to: - Costs of bringing the property into production including exploration work, preparation of production feasibility studies and construction of production facilities; - Availability and costs of financing; - On-going costs of production; - Market prices for the products to be produced; - Environmental compliance regulations and restraints; and - Political climate and/or governmental regulation and control. Because of the speculative nature of exploration of mineral properties, we may never discover a commercially exploitable quantity of minerals, our business may fail and investors may lose their entire investment. We can provide investors with no assurance that exploration on our recently leased mining property will establish that commercially exploitable reserves of minerals exist on our property. Additional potential problems that may prevent us from discovering any reserves of minerals on our property include, but are not limited to, unanticipated problems relating to exploration and additional costs and expenses that may exceed current estimates. If we are unable to establish the presence of commercially exploitable reserves of minerals on our property our ability to fund future exploration activities will be impeded, we will not be able to operate profitably and investors may lose all of their investment in our company. 6 Because of the unique difficulties and uncertainties inherent in mineral exploration ventures, we face a high risk of business failure. Potential investors should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such companies. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the mineral properties that we plan to undertake. These potential problems include, but are not limited to, unanticipated problems relating to exploration, and additional costs and expenses that may exceed current estimates. The expenditures to be made by us in the exploration of the mineral claim may not result in the discovery of mineral deposits. Problems such as unusual or unexpected formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts. If the results of our exploration do not reveal viable commercial mineralization, we may decide to abandon our claims. If this happens, our business will likely fail. Because of the inherent dangers involved in mineral exploration, there is a risk that we may incur liability or damages as we conduct our business. The search for valuable minerals involves numerous hazards. As a result, we may become subject to liability for such hazards, including pollution, cave-ins and other hazards against which we cannot insure or against which we may elect not to insure. At the present time we have no coverage to insure against these hazards. The payment of such liabilities may have a material adverse effect on our financial position. We have no known mineral reserves and we may not find any gold or silver if we find gold or silver it may not be in economic quantities. If we fail to find any gold or silver or if we are unable to find gold or silver in economic quantities, we will have to suspend operations. We have no known mineral reserves. Even if we find gold or other valuable minerals, it may not be of sufficient quantity so as to warrant recovery. Additionally, even if we find minerals in sufficient quantity to warrant recovery it ultimately may not be recoverable. Finally, even if any minerals are recoverable, we do not know that this can be done at a profit. Failure to locate minerals in economically recoverable quantities will cause us to suspend operations. The potential profitability of mineral ventures depends in part upon factors beyond the control of our company and even if we discover and exploit mineral deposits, we may never become commercially viable and we may be forced to cease operations. The commercial feasibility of mineral properties is dependent upon many factors beyond our control, including the existence and size of mineral deposits in the properties we explore, the proximity and capacity of processing equipment, market fluctuations of prices, taxes, royalties, land tenure, allowable production and environmental regulation. These factors cannot be accurately predicted and any one or a combination of these factors may result in our company not receiving an adequate return on invested capital. These factors may have material and negative effects on our financial performance and our ability to continue operations. 7 We may be adversely affected by fluctuations in ore and precious metal prices. The value and price of our shares of common stock, our financial results, and our exploration, development and mining activities, if any, may be significantly adversely affected by declines in the price of precious metals and ore. Mineral prices fluctuate widely and are affected by numerous factors beyond our control such as interest rates, exchange rates, inflation or deflation, fluctuation in the value of the United States dollar and foreign currencies, global and regional supply and demand, and the political and economic conditions of mineral producing countries throughout the world. The prices used in making resource estimates for mineral projects are disclosed, and generally use significantly lower metal prices than daily metals prices quoted in the news media. The percentage change in the price of a metal cannot be directly related to the estimated resource quantities, which are affected by a number of additional factors. For example, a 10% change in price may have little impact on the estimated resource quantities, or it may result in a significant change in the amount of resources. Supplies needed for exploration may not always be available. Competition and unforeseen limited sources of supplies needed for our proposed exploration work could result in occasional spot shortages of supplies of certain products, equipment or materials. There is no guarantee we will be able to obtain certain products, equipment and/or materials as and when needed, without interruption, or on favorable terms. Such delays could affect our proposed business plans. The loss of Mr. Medina or other key management personnel would have an adverse impact on our future development and could impair our ability to succeed. Our performance is substantially dependent upon the expertise of our President, Mr. Santiago Medina, Chief Operating Officer, Mr. Defensor, and our Vice President-Geology, Mr. Calpito, and other key management personnel, and our ability to continue to hire and retain personnel. It may be difficult to find sufficiently qualified individuals to replace Messrs.Medina, Defensor or Calpito or other key management personnel if we were to lose any one or more of them. The loss of our current officers or any of our key management personnel could have a material adverse effect on our business, development, financial condition, and operating results. We do not maintain “key person” life insurance on any of our directors or senior executive officers. Risks Relating to our Common Stock We are subject to the 15(d) reporting requirements under the Securities Exchange Act of 1934 which does not require a company to file all the same reports and information as a fully reporting company. Until our common stock is registered under the Exchange Act, we will not be a fully reporting company, but only subject to the reporting obligations imposed by Section 15(d) of the Securities Exchange Act of 1934. There is limited public (trading) market for our common stock; therefore, our investors may not be able to sell their shares. Our common stock is quoted on the OTC Bulletin Board under the symbol “PMDX”. We can provide no assurance that any market for our common stock will ever develop. As a result, stockholders may be unable to liquidate their investments, or may encounter considerable delay in selling shares of our common stock. 8 A trading market may not develop in the future, and if one does develop, it may not be sustained. If an active trading market does develop, the market price of our common stock is likely to be highly volatile due to, among other things, the nature of our business and because we are a new public company with a limited operating history. Further, even if a public market develops, the volume of trading in our common stock will presumably be limited and likely be dominated by a few individual stockholders. The limited volume, if any, will make the price of our common stock subject to manipulation by one or more stockholders and will significantly limit the number of shares that one can purchase or sell in a short period of time. The equity markets have, on occasion, experienced significant price and volume fluctuations that have affected the market prices for many companies' securities and that have often been unrelated to the operating performance of these companies. Any such fluctuations may adversely affect the market price of our common stock, regardless of our actual operating performance. As a result, stockholders may be unable to sell their shares, or may be forced to sell them at a loss. We expect the market price for our common shares will be particularly volatile given our status as a relatively unknown company with a small and thinly traded public float, limited operating history and lack of profits which could lead to wide fluctuations in our share price. The price at which you purchase our common shares may not be indicative of the price that will prevail in the trading market. You may be unable to sell your common shares at or above your purchase price, which may result in substantial losses to you. We expect the market for our common shares will be characterized by significant price volatility when compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer for the indefinite future. The volatility in our share price will be attributable to a number of factors. First, as noted above, our common shares will be sporadically and thinly traded. As a consequence of this lack of liquidity, the trading of relatively small quantities of shares by our shareholders may disproportionately influence the price of those shares in either direction. The price for our shares could, for example, decline precipitously in the event that a large number of our common shares are sold on the market without commensurate demand, as compared to a seasoned issuer which could better absorb those sales without adverse impact on its share price. Secondly, we are a speculative or “risky” investment due to our limited operating history and lack of profits to date, and uncertainty of future market acceptance for our potential products. As a consequence of this enhanced risk, more risk-adverse investors may, under the fear of losing all or most of their investment in the event of negative news or lack of progress, be more inclined to sell their shares on the market more quickly and at greater discounts than would be the case with the stock of a seasoned issuer. Many of these factors are beyond our control and may decrease the market price of our common shares, regardless of our operating performance. We cannot make any predictions or projections as to what the prevailing market price for our common shares will be at any time, including as to whether our common shares will sustain their current market prices, or as to what effect that the sale of shares or the availability of common shares for sale at any time will have on the prevailing market price. Shareholders should be aware that, according to SEC Release No. 34-29093, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include (1) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (2) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (3) boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; (4) excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and (5) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses. Our management is aware of the abuses that have occurred historically in the penny stock market. Although we do not expect to be in a position to dictate the behaviour of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities. The occurrence of these patterns or practices could increase the volatility of our share price. 9 We have not paid dividends in the past and do not expect to pay dividends in the future. Any return on investment may be limited to the value of our common stock. We have never paid cash dividends on our common stock and do not anticipate paying cash dividends in the foreseeable future. The payment of dividends on our common stock will depend on earnings, financial condition and other business and economic factors affecting it at such time as the board of directors may consider relevant. If we do not pay dividends, our common stock may be less valuable because a return on your investment will only occur if its stock price appreciates. You could be diluted from our future issuance of capital stock and derivative securities. As of December 31, 2012 and the date of this report, we had 3,561,000 shares of common stock outstanding. We are authorized to issue up to 25,000,000 shares of common stock. To the extent of such authorization, our Board of Directors will have the ability, without seeking stockholder approval, to issue additional shares of common stock in the future for such consideration as the Board of Directors may consider sufficient. The issuance of additional common stock in the future may reduce your proportionate ownership and voting power. You may face significant restrictions on the resale of your shares due to state “blue sky” laws. Each state has its own securities laws, often called “blue sky” laws, which (1) limit sales of securities to a state’s residents unless the securities are registered in that state or qualify for an exemption from registration, and (2) govern the reporting requirements for broker-dealers doing business directly or indirectly in the state. Before a security is sold in a state, there must be a registration in place to cover the transaction, or it must be exempt from registration. The applicable broker-dealer must also be registered in that state. We do not know whether our securities will be registered or exempt from registration under the laws of any state. A determination regarding registration will be made by those broker-dealers, if any, who agree to serve as market makers for our common stock. There may be significant state blue sky law restrictions on the ability of investors to sell, and on purchasers to buy, our securities. You should therefore consider the resale market for our common stock to be limited, as you may be unable to resell your shares without the significant expense of state registration or qualification. Our common stock is subject to the “Penny Stock” rules of the SEC, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock. Our common stock is considered a “Penny Stock”. The Securities and Exchange Commission has adopted Rule 15g-9 which generally defines "penny stock" to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and "accredited investors". The term "accredited investor" refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer's account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in and limit the marketability of our common stock. The Financial Industry Regulatory Authority, or FINRA, has adopted sales practice requirements which may also limit a stockholder's ability to buy and sell our stock. In addition to the "penny stock" rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit investors’ ability to buy and sell our stock and have an adverse effect on the market for our shares. 10 Item 2.Description of Property. We currently lease the Providence Mines located in Tuolumne County, California. The property consists of 65 acres of real property interests with 13 unpatented mining claims and 260 acres of Bureau of Land Management (“BLM”) mining claims situated on a hillside. As of the date of this report, the lease agreement is in good standing and we are required to expend $200,000 on exploration in the next 12 months. Item 3.Legal Proceedings. We are not currently a party to any legal proceedings. Item 4.Mine Safety Disclosures Not applicable. 11 PART II Item 5.Market for Common Equity and Related Stockholder Matters. There is currently no market for our common stock. We have been assigned the trading symbol of “PMDX”. The shares of common stock currently have a quote published in the OTC Bulletin Board System. As of April 16, 2013 there were 17 registered shareholders and 3,561,000 shares outstanding. There are no outstanding options or warrants to purchase, or securities convertible into, our common shares. We have not declared any dividends since incorporation and do not anticipate that we will do so in the foreseeable future. Although there are no restrictions that limit the ability to pay dividends on our common shares, our intention is to retain future earnings for use in our operations and the expansion of our business. Recent Sales of Unregistered Securities On May 16, 2012, we issued we issued 50,000 shares of our common stock for gross proceeds of $25,000 at $0.50 per share. The shares were sold to non-U.S. persons pursuant to the provisions of Regulation S of the Securities Act of 1933. Equity Compensation Plan Information We currently do not have any stock option or equity plans. Item 6. Selected Financial Data. Not required for smaller reporting companies. Item 7.Management's Discussion and Analysis or Plan of Operation. Overview You should read the following discussion of our financial condition and results of operations together with the consolidated audited financial statements and the notes to consolidated audited financial statements included elsewhere in this filing prepared in accordance with accounting principles generally accepted in the United States. This discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those anticipated in these forward-looking statements. Results of Operations We have not generated since inception. We posted losses of $192,639 for the year ended December 31, 2012, losses of $63,431 for the year ended December 31, 2011, and losses of $322,142 since inception to December 31, 2012. Operating expenses for the year ended December 31, 2012 were $181,929 compared to $60,861 in 2011. 12 Consulting fees for two officers increased by $83,334 from $36,666 in 2011 to $120,000 in 2012 because they started to provide services in September, 2011. During 2012 we incurred mining exploration expenses of $21,194. During 2011 we did not carry out any exploration work or incur any such costs. General and administrative expenses related to costs incurred to maintain our good standing as a public company increased from $24,195 to $40,735 due to our increased level of operations and the additional requirement for the filings in 2012. In 2012 we recorded interest expense of $10,710 on total interest bearing loans of $207,569. In 2011 we recorded interest expense of $2,570 on total interest bearing loan of $82,569. Financial Condition, Liquidity and Capital Resources Our principal capital resources have been acquired through notes payable, shareholder advances and the issuance of common stock. At December 31, 2012, we had a working capital deficit of $311,272 compared to a working capital deficit of $93,633 at December 31, 2011. At December 31, 2012, our total assets of $142,920 consist of cash balance of $42,920 and mineral property acquisition cost of $100,000; At December 31, 2011, our total assets of $58,753 consist of cash balance of $8,753 and mineral property acquisition cost of $50,000. At December 31, 2012, our current and total liabilities were $354,192 compared to our current and liabilities of $102,386 as at December 31, 2011. We have had no revenues from inception. We currently do not have sufficient funds to commence explorations and will have to raise additional capital to meet our obligations under the terms of our current mineral property lease. During 2012 we used $65,833 in operations, invested $50,000 in acquisition of our mining property, and financed our operations by issuing 50,000 common shares for gross proceeds of $25,000 and two promissory notes for total proceeds of $125,000 at interest rate of 8%. Cash Requirements Over the twelve months ending December 31, 2013, we plan to expend a total of approximately $260,000 for lease payment and exploration of the leased mineral property. We estimate that we will also require working capital of approximately $40,000 over the twelve months ending December 31, 2013. We do not expect to generate no revenue in the near future. We are an exploration stage company. We intend to develop a mining property we have leased in Tuolumne County, California known as the Providence Mines property. Over the next twelve months we intend to raise funds through sales of our common stock in private placements to qualified investors, sales of our debt instruments or we may consider alternative methods of funding. These funds will be used to develop our leased mining property. We have no agreements in place to do this at this time. If we fail to raise sufficient funds, we may modify our operations plan accordingly. Even if we do raise funds for operations, there is no assurance that we will be able to maintain operations at a level sufficient for an investor to obtain a return on his investment in our common stock. Further, we may continue to be unprofitable. In such event that we do not raise sufficient additional funds by secondary offering or private placement, we will consider alternative financing options, if any, or be forced to scale down or perhaps even cease our operations. 13 Product Research and Development Our business plan is focused on the long-term exploration and development of our mineral properties. Purchase of Significant Equipment We do not intend to purchase any significant equipment over the twelve months ending December 31, 2013. Employees Currently there are no full time or part-time employees of our company. However, our President, Santiago Medina, our Chief Operating Officer, Mr. Defensor and our Vice President-Geology, Mr. Calpito are consultants of our company. We may engage one or more consultants to assist with manegement of our company and to oversee operations at the Providence Mines site. If business is successful and we experience rapid growth, our current officers and directors may be required to hire new personnel to improve, implement and administer our operational, management, financial and accounting systems. Going Concern Due to our being an exploration stage company and not having generated revenues, in their report on the audited financial statements for the year ended December 31, 2012, our auditors included an explanatory paragraph regarding concerns about our ability to continue as a going concern. Our financial statements contain additional note disclosures describing the circumstances that lead to this disclosure. The continuation of our business is dependent upon us raising additional financial support. The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. Recently Issued Accounting Standards and Application of Critical Accounting Policies Please see Note 1 to the audited financial statements. 14 Item 8.Financial Statements. Our financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. The following financial statements are filed as part of this annual report: Report of Independent Registered Public Accounting Firm F-1 Balance Sheets as at December 31, 2012 and 2011 F-3 Statements of Operations for each of the years ended December 31, 2012 and 2011 and for the period from January 14, 2000 (inception) to December 31, 2012 F-4 Statements of Stockholders' Deficit for the period from January 14, 2000 (inception) to December 31, 2012 F-5 Statements of Cash Flows for each of the years ended December 31, 2012 and 2011 and for the period from January 14, 2000 (inception) to December 31, 2012 F-6 Notes to the Financial Statements F-7 15 LBB & ASSOCIATES LTD., LLP 10260 Westheimer Road, Suite 310 Houston, TX 77042 Phone: (713) 800-4343 Fax: (713) 456-2408 Report of Independent Registered Public Accounting Firm To the Board of Directors of Palmdale Executive Homes, Corp. (An Exploration Stage Company) Las Vegas, Nevada We have audited the accompanying balance sheets of Palmdale Executive Homes, Corp. (the “Company”) as of December 31, 2012 and 2011, and the related statements of operations, stockholders' deficit, and cash flows for each of the years then ended and for the period from January 14, 2000 (inception) through December 31, 2012. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We did not audit the statements of operations, stockholders’ deficit and cash flows for the period from January 14, 2000 (inception) to December 31, 2009, which totals reflected a deficit of $50,607 accumulated during the exploration stage. Those financial statements and cumulative totals were audited by other auditors whose report dated February 17, 2010, expressed an unqualified opinion on those statements and cumulative totals, and included an explanatory paragraph regarding the Company’s ability to continue as a going concern. Our opinion, insofar as it relates to amounts included for that period is based on the report of other independent auditors, mentioned above. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Palmdale Executive Homes, Corp. as of December 31, 2012 and 2011, and the results of its operations and its cash flows for each of the years then ended and for the period from January 14, 2000 (inception) through December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1 to the financial statements, the Company's absence of significant revenues, recurring losses from operations, and its need for additional financing in order to fund its projected loss in 2013 raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas April 12, 2013 F-1 Report of Independent Registered Public Accounting Firm To the Board of Directors Palmdale Executive Homes, Corp. We have audited the accompanying balance sheet of Palmdale Executive Homes, Corp. (A Development Stage Enterprise) as of December 31, 2009 and the related statements of operations, stockholders’ deficit, and cash flows for the year then ended and the period January 14, 2000 (inception) through December 31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our auditsin accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management,as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Palmdale Executive Homes, Corp. (A Development Stage Enterprise) as of December 31, 2009 and the results of its operations and cash flows for the year then ended and the period January 14, 2000 (inception) through December 31, 2009, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has limited operations and has no established source of revenue.This raises substantial doubt about its ability to continue as a going concern. Management’s plan in regard to these matters is also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Kyle L. Tingle, CPA, LLC February 17, 2010 Las Vegas, Nevada F-2 PALMDALE EXECUTIVE HOMES, CORP. (An Exploration Stage Company) BALANCE SHEETS ASSETS DECEMBER 31 DECEMBER 31, Current Assets Cash $ $ Total Current Assets Mineral property TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT LIABILITIES Current Liabilities Accounts payable $ $ Accounts payable and accrued expenses - related parties Advances - related party Promissory notes - Promissory note - related parties Total Current Liabilities Total Liabilities Commitments STOCKHOLDERS' DEFICIT Common stock, par value $0.001, 25,000,000 shares authorized and 3,561,000 and 3,511,000 shares issued and outstanding at December 31, 2012 and2011 respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of the financial statements. F-3 PALMDALE EXECUTIVE HOMES, CORP. (An Exploration Stage Company) STATEMENTS OF OPERATION Years Ended December 31, Cumulative from January 14, 2000 (Inception) to December 31, Operating expenses General and administrative $ $ $ Consulting fees Mining Exploration - Loss from operations ) ) ) Interest expense ) ) ) Net Loss $ ) $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average number of shares of common stock outstanding The accompanying notes are an integral part of the financial statements. F-4 PALMDALE EXECUTIVE HOMES, CORP. (An Exploration Stage Company) STATEMENTS OF STOCKHOLDERS' DEFICIT Accumulated Additional Deficit during Common Stock Paid-in Exploration Amount Capital Stage Total Shares $ Issuance of common shares for cash - Net loss - - - ) ) Balance, December 31, 2000 ) ) Net loss - - - ) ) Balance, December 31, 2001 ) ) Net loss - - - ) ) Balance, December 31, 2002 ) ) Net loss - - - ) ) Balance, December 31, 2003 ) ) Net loss - - - ) ) Balance, December 31, 2004 ) ) Net loss - - - ) ) Balance, December 31, 2005 ) ) Net loss - - - ) ) Balance, December 31, 2006 ) ) Net loss - - - ) ) Balance, December 31, 2007 ) ) Net loss - - - ) ) Balance, December 31, 2008 ) ) Net loss - - - ) ) Balance, December 31, 2009 ) ) Net loss - - - ) ) Balance, December 31, 2010 ) ) Common shares issued for cash - Common shares issued for services 11 - Net loss - - - ) ) Balance, December 31, 2011 ) ) Common shares issued for cash 50 - Net loss - - - ) ) Balance, December 31, 2012 ) ) The accompanying notes are an integral part of the financial statements. F-5 PALMDALE EXECUTIVE HOMES, CORP. (An Exploration Stage Company) STATEMENTS OF CASH FLOWS January 14, 2000 Years Ended (Inception) to December 31, December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Issuance of common stock for services - Changes in assets and liabilities Accounts payable Accounts payable and accrued interest - related party Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of mineral properties ) ) ) Net cash used in investing activites ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock for cash Proceeds from advances - related party - Proceeds from promissory notes - Proceeds from promissory note - related party - Net cash provided by financing activities NET CHANGE IN CASH CASH - BEGINNING OF PERIOD - - CASH - END OF PERIOD $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $
